Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Disiento del curso trazado por la mayoría. Durante es-tos pasados años, los miembros de esta mayoría que hoy permite que este litigio continúe en el foro de instancia, a pesar de que claramente ese tribunal carece de jurisdic-ción, han repetido, cual monje tibetano, el mantra de que “cuando el texto de la ley es claro, hay que respetar su contenido”. La reiteración de tal expresión choca frontal-mente con el curso de acción que hoy validan.
El Artículo 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4031, al referirse al proceso para revisar un dictamen de la Comisión Estatal de Elecciones, dispone que, “[d]entro de los treinta (30) días anteriores a una elección el término para presentar el escrito de revisión será de veinticuatro (24) horas. La parte promovente tendrá la responsabilidad de notificar dentro de dicho término copia del escrito de revisión a la Comisión y a cualquier otra parte afectada”. (Énfasis nuestro). El Partido Nuevo Progresista, en su es-crito ante este Tribunal, no rebate que incumplió con este término. En su lugar, elucubra teorías arteras de cómo se debe interpretar este artículo para que diga lo que no dice. Este incumplimiento priva al foro de instancia de jurisdic-ción para atender el asunto. Recuérdese que, en reiteradas *682ocasiones, este Tribunal ha dispuesto que “[l]a ausencia de jurisdicción no es susceptible de ser subsanada y las partes no pueden voluntariamente otorgarle jurisdicción sobre la materia a un tribunal ni éste puede adjudicársela”. Maldonado v. Junta Planificación, 171 DPR 46, 55 (2007). Véanse, además: Rodríguez Rivera v. De León Otaño, 191 DPR 700 (2014); Souffront v. A.A.A., 164 DPR 663, 674 (2005); Vázquez v. A.R.P.E., 128 DPR 513 (1991).
El artículo en cuestión contiene un solo término, el de veinticuatro horas. Claramente, la ley dice que ese término es tanto para acudir en revisión como para notificar a la parte afectada. Así de sencillo. La mayoría de este Tribunal parece concluir otra cosa.(1)
*683Hace apenas unos días, cinco para ser exacta, el Partido Popular Democrático presentó ante este Tribunal un re-curso de certiorari en el caso Luis A. Rodríguez Aponte (Comisionado Electoral) v. Comisión Local de Elecciones de Las Marías Precinto 034, CC-2016-1017. En el recurso se cuestionaba la validez de unas recusaciones de domicilio de miembros del Partido Popular. Correctamente lo desesti-mamos porque el Partido Popular incumplió con notificar el recurso dentro del término de veinticuatro horas que provee nuestro Reglamento para estos casos.(2) ¡Uno de los factores que evaluamos al tomar nuestra decisión fue el Art. 4.001 de la Ley Electoral, que utiliza el mismo len-guaje! Consideramos, precisamente, que por motivo de la proximidad de las elecciones generales del 8 de noviembre de 2016, los tribunales disponemos de términos cortos para resolver este tipo de recursos.
¿Ayer sí, hoy no?
— O —

 El razonamiento que hizo constar el Juez Asociado Señor Martínez Torres para denegar la moción urgente de desestimación en este caso me parece, como poco, innovador. La tesis propuesta supone que el término de veinticuatro horas del Artí-culo 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico sufre de un trastorno de identidad disociativo (multiple personality disorder) que, a convenien-cia, se desdobla. En ocasiones, el término es jurisdiccional y, en otras, resulta ser de cumplimiento estricto. Considero este proceder poco riguroso.
Reitero una obviedad: los términos jurisdiccionales no son prorrogables. Véanse: J. Exam. Tec. Méd. v. Elías et al., 144 DPR 483, 495 (1997); Aponte v. Policía de P.R., 142 DPR 75 (1996). Una vez clasificado un término como jurisdiccional, y en ausencia de alguna disposición legal en contrario, las acciones para cumplir con tal término, ya sean presentar un recurso o notificarlo, no modifican lo que ya ha sido caracterizado como jurisdiccional. Ya que el Artículo 4.001 dispone un término único en el que se tienen que realizar múltiples actos —entiéndase, la presentación y la notificación del recurso de revisión judicial—, no cabe el desdoblamiento propuesto.
Por otro lado, aun si para fines de la argumentación aceptáramos que el término para notificar es de cumplimiento estricto, cabe resaltar que, tanto ante el Tribunal de Primera Instancia como ante este Foro, la parte peticionaria no solicitó “prorro-gar” el término de notificación ni presentó justificación alguna para incumplir con éste. Como sabemos, un término de cumplimiento estricto lo que supone es que la parte puede incumplirlo si logra comprobar a satisfacción del tribunal que hubo justa causa para el incumplimiento. Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013); Arriaga v. F.S.E., 145 DPR 122 (1998). Es meritorio señalar que “[e]l poder para ejercer tal discreción!, a saber, prorrogar el término de cumplimiento estricto] surge sólo cuando la parte que lo solicita demuestra justa causa para la tardanza. En ausencia de tales circunstancias, dicho tribunal carece de discreción para prorrogar el término y, por ende, acoger el recurso [...] (Énfasis suprimido). Bco. Popular de P.R. v. Mun. de Aguadilla, 144 DPR 651, 657 (1997).
Señalar que el juez de instancia, cuando emitió una orden para calendarizar los procesos en su sala de recursos extraordinarios, lo que hizo fue prorrogarle al peti-cionario el término para notificar la solicitud de revisión a la otra parte, es, a mi juicio, poco prudente. Adviértase que la propia Orden del foro de instancia se emite “a tenor con el Artículo 4.001 del Código Electoral de Puerto Rico Orden del Juez Superior Ángel R. Pagán Ocasio, 27 de octubre de 2016, Anejo de la Moción en *683Oposición a Desestimación y Acreditando Notificación del Comisionado Electoral del PNP, pág. 21. A todas luces, la explicación de lo ocurrido se revela como un malaba-rismo jurídico. Quien está prorrogando el término es la interpretación acomodaticia de este Tribunal.


 Por otro lado, me parece desatinado que el Juez Asociado Señor Martínez Torres desacredite en sus expresiones la analogía que hicieran varios miembros de este Tribunal con este caso. En concreto, el Juez Asociado sugiere que dicho caso es distinguible a los hechos ante nuestra consideración porque el término no se había prorrogado. No obstante, ello me parece inconsecuente debido a que el recurso de certiorari se desestimó por no haber sido notificado dentro del término jurisdiccional correspondiente. Según comenté anteriormente, el término jurisdiccional aplicable en Luis A. Rodríguez Aponte, al igual que en este caso, no podía prorrogarse.